Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s Terminal Disclaimer and translations of foreign priority documents filed 06/24/2022 and amendment/remarks filed 07/11/2022. 
Claims 1, 2, 4-8, and 10-16 are currently pending, of which claims 1, 2, 5, 6, and 16 are withdrawn.
The IDS statement filed 05/18/2022 has been considered.  An initialed copy accompanies this action. 
Priority
Receipt is acknowledged of prior-filed certified copies of papers (KR 10-2018-0104009 and KR 10-2019-0105271) required by 37 CFR 1.55 as well as their certified English translations submitted/filed on 06/24/2022.  Regarding effective filing dates, KR 10-2018-0104009 was filed on 08/31/2018 and KR 10-2019-0105271 was filed on 08/27/2019.
The disclosure of the prior-filed KR 10-2018-0104009 application fails to adequately disclose or recite all of the instantly claimed elements, specifically the presently claimed limitations of “a mixed mol ratio of lysine and citric acid is from less than 3:1 to …” in independent claim 7 as presently amended.  KR 10-2018-0104009 merely discloses:

    PNG
    media_image1.png
    205
    611
    media_image1.png
    Greyscale

However, KR 10-2019-0105271 does contain support for the newly claimed limitations:

    PNG
    media_image2.png
    251
    605
    media_image2.png
    Greyscale

Accordingly, none of the instant claims are entitled to the benefit of the prior-filed foreign application KR 10-2018-0104009, and, for purposes of applying prior art, the actual priority date of claims 7, 8, and 10-15 has been determined to be 08/27/2019 (the filing date of KR 10-2019-0105271).  See also MPEP 211.05.
Response to Amendment
The rejections on the grounds of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,292,944 and the claims of copending Application No. 17/253,588 are each withdrawn in view of the approved Terminal Disclaimer filed 06/24/2022.
Applicant’s amendments and remarks to the rejection of claims 11, 14, and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are noted.  However, the claims remain indefinite but for new reasons necessitated by the present claim amendments.  See the revised 112(b) rejection, below.
For purposes of claim interpretation, it is noted claim 14 has been amended to indicate the terms “the moisture decrease ratio of the soil after spraying of composition” and “the moisture decrease ratio of the soil after spraying of water” are actually variables defined by the newly added equations (and are not necessarily drawing an indefinite antecedent basis to a/the soil as previously indicated in the Non-Final Office action).  The terms themselves are clear and definite when read in their entirety and complete context of the claim as amended.  
The rejection of claim 7 under 35 U.S.C. 102(a1) as being anticipated by FR 1,458,094 A is withdrawn in view of the above amendment.  However, the current rejection utilizes the same reference under a new ground(s) of rejection under an obviousness rationale, necessitated by the present amendment.  See the 103 rejection, below.
The rejection of claims 7, 8, and 10-14 under 35 U.S.C. 102(a1) as being anticipated by IT 1,177,563 B is withdrawn in view of the above amendment.  However, the current rejection utilizes the same reference under a new ground(s) of rejection under an obviousness rationale, necessitated by the present amendment.  See the 103 rejection, below.
The rejection of claim 7 under 35 U.S.C. 102(a1,a2) as being anticipated by Yamamoto et al. (WO 2006/001345 A1) as previously set forth in the Office action mailed 03/28/2022 is maintained and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments, below. 
The Terminal Disclaimer filed 06/24/2022 is effective to overcome the 102(a2) portion of the rejection over Choi et al. (WO 2018/174570 A1) under the 102(b)(2)(C) exception (the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person).  US 11,292,944, which is disclaimed in the Terminal Disclaimer, claims priority to application PCT/KR2018/003312, i.e., Choi et al. published as WO 2018/1741570 A1.  See MPEP 2154.02(c).
However, the 102(a1) portion of the rejection over Choi et al. (WO 2018/174570 A1) as previously set forth in the Office action mailed 03/28/2022 is maintained and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments, below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 14 has been amended to further clarify the meanings/definitions of the terms “moisture decrease ratio of the soil after spraying of composition” and “moisture decrease ratio of the soil after spraying of water” as ratios resultant of equations.  These newly added equations (the Equation 5 representing moisture decrease ratio of the solid after spraying of composition and the equation representing moisture decrease ratio of the soil after spraying of water) as recited in the instant claim do not have adequate support in the original specification.
Regarding the Equation 5 for the “moisture decrease ratio of the soil after spraying of composition”, the specification states this equation is indicated as “Moisture decrease ratio of the soil after spraying of composition = [(weight of mixed soil immediately after spraying of composition – weight of the mixed soil after 24 hours)/ weight of mixed soil immediately after spraying of composition]×100” (para. [00237]) and the temperature and relative humidity may be maintained at 25°C±1°C and 20%±5%, respectively (para. [00232]).  The problem here is Equation 5 as recited in claim 14 does not match the equation as disclosed in the specification since it merely divides the weight of the sprayed mixed soil by the weight of the mixed soil immediately after spraying of composition rather than dividing the difference of the weight of mixed soil immediately after spraying of composition and weight of the sprayed, mixed soil after 24 hours by the weight of the mixed soil immediately after spraying of composition, e.g.:

    PNG
    media_image3.png
    24
    630
    media_image3.png
    Greyscale

In other words, a parenthesis is missing from the claimed equation that is present in the originally disclosed equation, which raises a new matter issue with regard to the equation of moisture decrease ratio of the soil after spraying of composition as recited.  Please compare Equation 5 as recited in the claim to as it is originally disclosed in para. [00237].
Regarding the equation for the “moisture decrease ratio of the soil after spraying of water”, the specification states “In equation 4, moisture decrease ratio of the soil after spraying of water is obtained by using water instead of the composition in Equation 5” (para. [00232]) and [Equation 5] is indicated as “Moisture decrease ratio of the soil after spraying of composition = [(weight of mixed soil immediately after spraying of composition – weight of the mixed soil after 24 hours)/ weight of mixed soil immediately after spraying of composition]×100” (para. [00237]).  The problem here is the claimed equation for moisture decrease ratio of the soil after spraying of water recited in claim 14 divides the figure by 100 instead of multiplying it by 100: “moisture decrease ratio of the soil after spraying of composition = [(weight of mixed soil immediately after spraying of composition – weight of the mixed soil after 24 hours)/ weight of mixed soil immediately after spraying of composition] ∕ 100”.  E.g.:

    PNG
    media_image4.png
    26
    311
    media_image4.png
    Greyscale

In other words, the equation as recited does not match the specification’s description that the moisture decrease ratio equations are the same except that one uses water instead of the composition, which raises a new matter issue with regard to the equation of moisture decrease ratio of the soil after spraying of water as recited. 
Appropriate correction/clarification is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8, and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 7 has been amended to recite "a mixed mol ratio of lysine and citric acid is from less than 3:1 to 1.5;" which renders the claim indefinite.  The problem here is there is more than one interpretation for the range as recited due to the lack of a basis with respect to the second end point "1.5".  It is unclear what ratio the value of "1.5" is meant to encompass since the prior-recited broad range ("5:1 to 1:5", canceled claim 9), instantly recited upper bound ("3:1"), and disclosure of (see para of spec) all clearly and definitely indicate the quantitative relationship of x mols of lysine to y mols of citric acid separated by a colon, i.e., "x:y".  For example, it is now unclear at least whether 1) the "1.5" means 1.5 mol lysine to 1 mol citric acid, i.e., 1.5:1, 2) the "1.5" is a typographical error for "1:5" meaning 1 mol lysine to 5 mol citric acid, and/or 3) the "1.5" is meant as a range of the "1" mol of citric acid from the prior recited ratio end point of "3:1" corresponding to a scope that the mol ratio of lysine and citric acid is less than 3:1 to 3:1.5, i.e., less than the value(s) of 3:1 to 3:1.5.  It is noted the original specification specifies both 1.5:1 and 1:5 as possible alternative lower bounds for the mol ratio of lysine and citric acid (para. [0054]), raising further uncertainty as to what the present recited value could be or intended.  It is also noted Applicant refers to both “1.5” and “1:5” as end points of the range in the present response (see the paragraph beginning “Applicant respectfully requests reversal of these rejections,” on page 7 of the response and the paragraph beginning “Thus, none of FR1348094A,” on page 8 of the response), which causes further confusion of the record and uncertainty as to the proper scope of the claims.  Claims 8 and 10-15 are also indefinite for their dependency on claim 7. 
Claim 14 recites a moisture decrease ratio of the soil after spraying of composition is defined by Equation 5 where:

    PNG
    media_image5.png
    131
    633
    media_image5.png
    Greyscale

However, the problem here is the equation opens a parentheses as a group of variables “(weight of mixed soil immediately after spraying of composition – weight of the sprayed …”, implying a order of operations, but does not close the parentheses with a “)”, leaving the equation apparently incomplete, rendering the equation and thus the claim indefinite.  In order to overcome this rejection, please compare Equation 5 as recited in the claim to as it is originally disclosed in para. [00237]. 
Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Rejections - 35 USC § 102 & 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over FR 1,458,094 A.  An English language machine translation of the reference is appended to the copy of the reference provided with a previous correspondence.
FR 1,458,094 A teaches a composition comprising a salt of lysine and citric acid (lysine citrate) and a solvent (water or ethyl alcohol) containing 1 molecules of citric acid and 3 molecule of lysine.  See lines 17-18, 30-31, and 35-36 of the translation.  The mol ratio of lysine and citric acid corresponds to 3:1.  
The claimed range contains a mol ratio of lysine and citric acid “is less than 3:1 …”, i.e., molar ratio of 3:1 exclusive, whereas the value disclosed in FR 1,458,094 A is 3:1 inclusive.  
However, the disclosed molar proportion of 3:1 lysine:citrate are so close to the claimed "less than 3:1", i.e., molar ratio of 3:1 exclusive, that prima facie one skilled in the art would have expected the claimed and prior art mol ratio of lysine:citric acid proportions to have the same properties, especially since Applicant discloses in the original specification that a mixed mol ratio of lysine and citric acid of 5:1 to 1:5 (and/or 3:1 to 1:5, inclusive) obtains a satisfactory dust suppression capability, water holding properties, storage stability, and preservation stability (para. [00107] of the specification discloses amounts of lysine to citric acid outside of the broad range of 5:1 to 1:5 may decrease the dust suppression capability and/or water-holding properties or may degrade the storage stability or preservation stability of the composition).  MPEP 2144.05, I.
Note, the recitation in the instant claim’s preamble that the composition is a soil stabilizer composition merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, and is thus not considered a limitation and is extended little patentable weight.  See MPEP 2111.02, II. 

Claims 7, 8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over IT 1,177,563 B.
As to claim 7, IT 1,177,563 B teaches pharmaceutical compositions comprising tri-L-lysine monocitrate.  A preferred composition on page 18 (and its English language translation) of the reference is: 

    PNG
    media_image6.png
    241
    423
    media_image6.png
    Greyscale

A preferred pharmaceutical form is the following:
tri-L-arginine monocitrate 	5.65 g
tri-L-lysine monocitrate 		5.75 g
sorbitol 				20.00 g
methylparahydroxybenzoate 	45 mg
propylparahydroxybenzoate	 5 mg
ethyl alcohol 			1 ml
natural apricot flavoring 		0.5 ml
purified water to 		100 ml

which is a composition comprising a salt of lysine and citric acid (tri-L-lysine monocitrate) and a solvent (water or ethyl alcohol).  Tri-L-lysine monocitrate has 3 moles of lysine and 1 mol of citric acid, i.e., 3:1 in terms of the claimed mol ratio.
The claimed range contains a mol ratio of lysine and citric acid “is less than 3:1 …”, i.e., molar ratio of 3:1 exclusive, whereas the value disclosed in IT 1,177,563 B is 3:1 inclusive.  
However, the disclosed molar proportion of 3:1 lysine:citrate are so close to the claimed "less than 3:1", i.e., molar ratio of 3:1 exclusive, that prima facie one skilled in the art would have expected the claimed and prior art mol ratio of lysine:citric acid proportions to have the same properties, especially since Applicant discloses in the original specification that a mixed mol ratio of lysine and citric acid of 5:1 to 1:5 (and/or 3:1 to 1:5, inclusive) obtains a satisfactory dust suppression capability, water holding properties, storage stability, and preservation stability (para. [00107] of the specification discloses amounts of lysine to citric acid outside of the broad range of 5:1 to 1:5 may decrease the dust suppression capability and/or water-holding properties or may degrade the storage stability or preservation stability of the composition).  MPEP 2144.05, I.
The recitation in the instant claim’s preamble that the composition is a soil stabilizer composition merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, and is thus not considered a limitation and is extended little patentable weight.  See MPEP 2111.02, II.
	As to claim 8, the reference’s preferred composition comprises a thickener (sorbitol).
	As to claim 10, the reference’s preferred composition has an aqueous solvent (water), and the aqueous solvent comprises at least one of water and alcohol (the composition includes both water and ethyl alcohol).  The claimed limitation that “the aqueous solvent comprises at least one selected from water and alcohol” is interpreted that the solvent comprises 1) water or 2) water and alcohol since the term an “aqueous solvent” requires water. 
	As to claim 11, the reference’s preferred composition meets the claimed limitation that the solid content of the composition is within the range from about 0.1 to 70 parts by weight based on 100 parts by weight of the entire composition (the composition contains approximately 31.45 g total solids and is diluted to contain 100 mL total liquid, most of the liquid being composed of water; the solid content of the reference’s composition appears to be on the order of 30 parts by weight based on 100 parts by weight of the entire composition give or take a few parts by weight solids since the solids, ethyl alcohol, and apricot flavoring have different densities than water but are still minor components of the composition since the solids compose 31.45 g total, the ethyl alcohol is 1 mL total, and the apricot flavoring is 0.5 mL total while the water is filled to make 100 mL of a solution/composition). 
	As to claims 12-14, although the reference fail to teach the claimed viscosity, initial tack, and the claimed relative efficiency of water-holding capacity represented by the recited equation of the composition being about 1 to 300%, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed properties would flow naturally from the reference’s preferred composition.  The preferred composition is physically identical in structure to that of the instant claims, e.g., a composition containing a salt of lysine and citric acid, an aqueous solvent, and a thickener and claimed solids content of 0.1-70 parts by weight per 100 parts composition, except to the fact that the reference’s mol ratio of lysine to citric acid is 3:1 inclusive whereas the claim’s mol ratio to lysine to citric acid is less than 3:1 exclusive, as described above, which is still so merely close that prima facie one skilled in the art would have expected the claimed and prior art mol ratio of lysine:citric acid proportions to have the same properties.  See MPEP 2112.01, I & II, and 2145. 
As to claim 15, the reference’s preferred composition meets the claimed limitation that an amount of solid content of the salt of lysine and citric acid is 0.1 parts by weight or more based on 100 parts by weight of the entire composition (the composition contains approximately 31.45 g total solids, of which 5.75 g is the tri-L-lysine monocitrate, and is diluted to contain 100 mL total liquid, most of the liquid being composed of water; the solid content of the salt of lysine and citric acid of the reference’s composition appears to be on the order of about 6 parts by weight based on 100 parts by weight of the entire composition give or take a few parts or tenths of parts by weight solids since the solids, ethyl alcohol, and apricot flavoring have different densities than water but are still minor components of the composition since the solids compose 31.45 g total, the ethyl alcohol is 1 mL total, and the apricot flavoring is 0.5 mL total while the water is filled to make 100 mL of a solution/composition).

Claim 7 is rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Yamamoto et al. (WO 2006/001345 A1).  Although an English language machine translation of Yamamoto et al. was provided with a previous correspondence, the Office has provided an additional English language machine translation of the reference with this correspondence.  The Office believes the new machine translation is more accurate than the previous one.  For clarity the rejection is revised to include citations to the old and new English language machine translations. 
Yamamoto et al. teach a composition comprising a salt of lysine and citric acid and a solvent where a mixed mol ratio of lysine and citric acid is less than 3:1 to “1.5” (a salt composed of lysine and citric acid and an aqueous solution thereof, abstract and para. 0019 of old translation / abstract and para. 0006 of new translation; the composition ratio of lysine and citric acid is a 2:1 molar ratio, para. 0020 of old translation / para. 0006 of new translation; the salt also exists as solvates with water or various organic solvents, para. 0035-0036 of old translation / para. 0009 of new translation).  Note, although it is presently confusing whether the end point of the mol range of “1.5” is 1.5:1, 1:5, etc., the disclosed mol ratio of 2:1 falls within either interpretation of the unclear range.  The recitation in the instant claim’s preamble that the composition is a soil stabilizer composition merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, and is thus not considered a limitation and is extended little patentable weight.  See MPEP 2111.02, II.

Claims 7, 8, and 10-15 are rejected under 35 U.S.C. 102(a1) as anticipated by Choi et al. (WO 2018/174570 A1).  An English language machine translation of Choi is appended to the copy of the reference provided with a previous correspondence. 
	As to claim 7, Choi et al. teach a composition comprising a salt of lysine and citric acid and a solvent (a composition comprising lysine, citric acid, and water, wherein the lysine and citric acid in the form of a salt solution, abstract and para. 0006 and 0028), where a mixed mol ratio of lysine and citric acid is from less than 3:1 to “1.5” [note, it is presently confusing whether the end point is 1.5:1, 1:5, etc.] (mixing molar ratio of lysine and citric acid is 1.7:1 to 1:3, para. 0030).  The disclosed mixing molar ratio of 1.7:1 to 1:3 falls within the interpretation that the claimed range is “less than 3:1 to 1:5”.  In the event the claimed range is actually “less than 3:1 to 1.5:1”, note there are is a working example containing the ratio 1.5:1 (see Tables 4 and 5 on page 17).  Thus, the reference’s ranges and exemplary values meet either interpretation of the unclear range.  The recitation in the instant claim’s preamble that the composition is a soil stabilizer composition merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, and is thus not considered a limitation and is extended little patentable weight.  See MPEP 2111.02, II. 
	As to claim 8, Choi et al. teach the composition further comprises at least one of a thickener, a stabilizer, or a tackifier (para. 0058; para. 0069 lists exemplary thickeners; para. 0070 lists exemplary surfactants, i.e., stabilizers, and para. 0075 lists exemplary stabilizers; para. 0061 lists exemplary tackifiers). 
	As to claim 10, Choi et al. teach the solvent is an aqueous solvent (water, described above), and the aqueous solvent comprises at least one of water and alcohol (the solvent is water, as described above, and Choi further teaches the composition may further include an alcohol solvent in addition to the water, para. 0038).  The claimed limitation that “the aqueous solvent comprises at least one selected from water and alcohol” is interpreted that the solvent comprises 1) water or 2) water and alcohol since the term an “aqueous solvent” requires water. 
	As to claim 11, Choi et al. teach an amount of the solid content in the composition is 0.1 to 70 parts by weight solid content based on 100 parts by weight of the composition (para. 0031). 
	As to claims 12 and 13, Choi et al. teach working examples of compositions directly having viscosities within the claimed range from about 1.0 to 50,000 mPa-s at a temperature of 25°C and initial tacks (initial adhesion) from about 0.1 to 20 mJ at a temperature of 25°C (see Examples 4-1 to 4-7 and 4-9 to 4-19 in Tables 6 and 7 on pages 18 and 19 of the original document; the properties are measured at 25°C, para. 0123; see also Examples 3-4, 3-13, etc. in Tables 4 and 5 on page 17). 
	As to claim 14, the claimed relative efficiency of water-holding capacity represented by the recited equation of the composition being about 1 to 300% is presumed to be inherent of Choi et al.’s composition.  Choi et al.’s composition is physically identical in structure to that of the instant claims, e.g., a composition containing a salt of lysine and citric acid, a solvent, and a thickener, stabilizer, or tackifier within the claimed mol ratio of less than 3:1 to 1:5 or to 1.5:1 lysine to citric acid.  See MPEP 2112.01, I and II.
	As to claim 15, Choi et al. teach an amount of the solid content of the salt of lysine and citric acid is 0.1 parts by weight or more based on 100 parts by weight of the composition (the composition preferably has 1 to 70 or 10 to 10 parts by weight solids content based on 100 parts by weight of the composition, para. 0031, where the sum of the citric acid and lysine contents is preferably 60 to 100 parts by weight and subsets thereof based on 100 parts by weight of the solids content, para. 0032).
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
Regarding the rejection over FR 1,458,094 A, Applicant argues FR 1,458,094 A discloses a salt of lysine and citric acid where a mole ratio of lysine and citric acid is 3:1 and thus does not disclose or suggest a mole ratio of lysine to citric acid “less than 3:1” as claimed.  This argument is not persuasive because the disclosed molar proportion of 3:1 lysine:citrate are so close to the claimed "less than 3:1", i.e., molar ratio of 3:1 exclusive, that prima facie one skilled in the art would have expected the claimed and prior art mol ratio of lysine:citric acid proportions to have the same properties, especially since Applicant discloses in the original specification that a mixed mol ratio of lysine and citric acid of 5:1 to 1:5 (and/or 3:1 to 1:5, inclusive) obtains a satisfactory dust suppression capability, water holding properties, storage stability, and preservation stability (para. [00107] of the specification discloses amounts of lysine to citric acid outside of the broad range of 5:1 to 1:5 may decrease the dust suppression capability and/or water-holding properties or may degrade the storage stability or preservation stability of the composition).  See MPEP 2144.05, I.
Regarding the rejection over IT 1,177,563 B, Applicant similarly argues IT 1,177,563 B discloses tri-L-lysine monocitrate salt where a mole ratio of lysine and citric acid is 3:1 with no other ratio being taught or suggested, and thus does not disclose or suggest a mole ratio of lysine to citric acid “less than 3:1” as claimed.  This argument is not persuasive because the disclosed molar proportion of 3:1 lysine:citrate in the tri-L-lysine monocitrate salt are so close to the claimed "less than 3:1", i.e., molar ratio of 3:1 exclusive, that prima facie one skilled in the art would have expected the claimed and prior art mol ratio of lysine:citric acid proportions to have the same properties, especially since Applicant discloses in the original specification that a mixed mol ratio of lysine and citric acid of 5:1 to 1:5 (and/or 3:1 to 1:5, inclusive) obtains a satisfactory dust suppression capability, water holding properties, storage stability, and preservation stability (para. [00107] of the specification discloses amounts of lysine to citric acid outside of the broad range of 5:1 to 1:5 may decrease the dust suppression capability and/or water-holding properties or may degrade the storage stability or preservation stability of the composition).  See MPEP 2144.05, I.
Regarding the rejection over Yamamoto et al. (WO 2006/001345 A1) Applicant argues the reference does not specifically disclose a composition comprising a salt of lysine and citric acid and a solvent where the lysine salt and the citric acid are in the claimed mole ratio.  This argument is not persuasive because Yamamoto et al. directly teach a salt of lysine and citric acid having a composition molar ratio of lysine to citric acid of 2:1 present as a crystal (abstract and para. 0006) that can also exist as a solvate with water or various organic solvents (para. 0009), which anticipates the claimed limitations.  Note, the instant citations refer to a new English language machine translation of the reference; the prior English language machine translation of Yamamoto et al. confusingly referred to citric acid as a “quenic acid”.  While it is believed the record was clear prior to this correspondence since the title and abstract of Yamamoto et al. clearly indicated the reference was drawn and referred to a salt composed of L-lysine and citric acid, the Office has supplied a new English language translation of the reference that better clarifies the salt of the reference is a salt of lysine and citric acid. 
	Regarding the rejection over Choi et al. (WO 2018/174570 A1) Applicant argues Choi et al. cannot be prior art because the effective priority date of the present application is August 31, 2018, as evidenced by the translations of certified priority documents submitted on 06/24/2022, and is more than one year earlier than that of Choi et al.  This argument is not persuasive because, upon close consideration of the supplied translation of the instant application’s effective priority documents and Choi et al.'s publication dates, Choi et al. was still published before the effective filing date of the present application.  As stated in the Priority section, above, none of the instant claims are entitled to the benefit of the prior-filed foreign application KR 10-2018-0104009 since the disclosure of KR 10-2018-0104009 application fails to adequately disclose or recite all of the instantly claimed elements, specifically the presently claimed limitations of “a mixed mol ratio of lysine and citric acid is from less than 3:1 to …” in independent claim 7 as presently amended.  However, KR 10-2019-0105271 indeed contains support for the newly claimed limitations, and, for purposes of applying prior art, the actual priority date of claims 7, 8, and 10-15 has been determined to be 08/27/2019 (the filing date of KR 10-2019-0105271).  See the Priority section on pages 4 to 5 of this correspondence, above.  Choi et al. was published on 09/27/2018, which is earlier than the claimed invention's effective filing date of 08/27/2019.  Thus, the claims remain rejected over Choi et al. under 102(a1).  Although the 09/27/2019 date indicated by Applicant as Choi et al.’s effective filing date is incorrect, section 102(a1) under which Choi et al. is relied upon is not germane to a reference’s effective filing date.  35 U.S.C. 102(a1) sets forth a person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, which the Choi et al. reference falls under.
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
July 15, 2022